Name: COMMISSION REGULATION (EC) No 618/97 of 8 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 9 . 4 . 97 EN Official Journal of the European Communities No L 94/ 11 COMMISSION REGULATION (EC) No 618/97 of 8 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 9 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . ( ¦) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 94/ 12 EN Official Journal of the European Communities 9 . 4 . 97 ANNEX to the Commission Regulation of 8 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 20 052 93,9 204 66,4 212 96,7 624 216,3 999 118,3 0709 90 75 052 132,1 204 62,0 999 97,1 0805 10 11 , 0805 10 15 , 0805 10 19 052 40,7 204 45,7 212 64,9 220 30,2 400 37,1 448 24,6 456 26,6 600 51,7 I 624 52,5 625 39,8 999 41,4 0805 30 20 600 63,8 999 63,8 0808 10 61 , 0808 10 63, 0808 10 69 060 59,2 388 99,3 400 93,4 404 99,9 508 73,8 512 72,1 524 71,4 528 77,5 804 100,8 999 83,0 0808 20 37 052 119,8 388 73,8 512 75,3 528 73,6 \ 999 85,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.